This is an appeal from a judgment of the Supreme Court, Albany county, reducing the total assessed valuations of eighteen parcels of land owned by relator in the city of Albany, N. Y., on the grounds of overvaluation and inequality. The valuations were reduced from $22,340 to $11,044. On the trial of the proceedings the attorneys for the respective parties stipulated that the assessed value generally on real property throughout the city of Albany is eighty-eight per cent of the actual value. The Tax Law, section 6, required appellants to assess all real property at its full value. The proof sustains the decision of the court confirming the report of the referee. Order and judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.